Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, 10, 11 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claim 1,  “said flat surface” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Currie et al (4,634,090) in view of Townsend (2007/0267551) and  Volack et al (2010/0050926). Currie teaches a multicomponent modular kit comprising:  an upright member (Fig. 7) with a vertical face and a base (22) detachably connected to the upright member to stably hold the upright member in a vertical orientation when the upright member and the base is placed on a hard essentially horizontal surface. For claim 1, Currie fails to a removable shelf structure affixed to the upright member.  Townsend teaches a shelf structure (42) adapted to be repeatedly removably affixed to an upright member (26) and capable of holding cylindrical beverage containers (58,60).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stand of Currie adding a shelf structure, such as is taught by Townsend, on the upright member, to provide a storage unit with the kit. Second, Currie fails to teach a scoreboard adapted to be repeatedly removably affixed to the upright member. Volack teaches a board scoreboard (title; Fig. 1) with a flat surface mountable on a stand. Furthermore, the admitted prior art teaches that Velcro/hook and loop fasteners is/are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stand of Currie in view of Townsend by adding a scoreboard, such as is taught by Volack, via mating Velcro pieces on the board with the flat surface and the upright member with the vertical face, so that the stand can be used in a gaming environment, making it a scoring station. 
Currie in view of Townsend and Volack further teaches that the storage structure has two horizontal surfaces (Fig. 9, upper and lower horizontal members) and that the base has leveling means (36,38) to facilitate keeping the upright member in a vertical orientation when it is placed on a less than entirely horizontal surface.  Wherein the base comprises at least three arms (34) that each extend horizontally from the point of connection with the upright member. Wherein the arms comprising the base are attached to each other (via 30) such that a cavity is formed that accommodates the bottom of the upright member (see Fig. 2).  Further comprising a connector (70) adapted to repeatedly removably rigidly join the upper section to the lower section and to be affixed to the upper section by a knob carrying a threaded shaft.  Wherein the upper section and the lower section of the upright member each comprises a hollow tubes with an inner wall and an outer wall.  Wherein either the upper or lower section has a flat vertical face (on each side) adapted to facilitate affixing of the shelf structure and the storage structure.  Wherein the upper section is connected to the lower section with a connector (70) that fits inside both of them and is affixed to the upper section by a knob carrying a threaded shaft.  
For claim 3,  it would have been obvious to use plural storage structures of Townsend on the upright member of Currie, for additional storage and since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  MPEP 2144.04.  Therefore for claim 3, with plural storage structures, Currie in view of Townsend and Volack further teaches a storage structure (another 42) adapted to be repeatedly removably affixed to the upright member and providing two horizontal surfaces (bottom of containers 65) for the deposit of game pieces for the toss game.  
 	For claim 13, wherein the shelf structure (50-52) and the storage structure (162) are each affixed to the upright member with a knob carrying a threaded shaft.  Although Currie in view of Townsend and Volack fails to teach a knob between the base and upright member, there is a knob (70) attached between the members of the upright member. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stand of Currie in view of Townsend and Volack by adding a knob between the base (30) and upright member, to securely attach the member to the base.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Currie et al (4,634,090) in view of Townsend (2007/0267551) and  Volack et al (2010/0050926), as stated above, and further in view of Friedmann (1,824,813).  As stated above, Currie in view of Townsend and Volack teaches the limitations of claim 1, including an upright member. For claim  16, Currie in view of Townsend and Volack fails to teach a fixture containing a light source that is adapted to be repeatedly removably affixed to the top of the upright member.  Friedman teaches a fixture (28,29) containing a light source that is adapted to be repeatedly removably affixed to a top of an upright member (10, Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stand of Currie in view of Townsend and Volack by adding a light, such as is taught by Friedmann, therewith, to take the place of the table top presently used on top of the upright member, so as to provide illumination means with the kit/stand.
Claims 1, 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pesola (8,201,794) in view of Volack et al (2010/0050926). Pesola teaches a multicomponent modular kit (Fig. 1) comprising:  an upright member (26) with a rectangular cross section and a vertical face and a base (24) detachably connected to the upright member to stably hold the upright member in a vertical orientation when the upright member and the base is placed on a hard essentially horizontal surface. There is a shelf structure (22) affixed to the upright member.  The shelf structure comprises two vertically spaced apart parallel horizontal shelf members (27,28) adapted to be repeatedly removably affixed to an upright member and capable of holding cylindrical beverage containers.  Each member is essentially a flat sheet with the upper member  having cylindrical apertures (41) that extend therethrough.   Pesola fails to teach a scoreboard adapted to be repeatedly removably affixed to the upright member. Volack teaches a board scoreboard (title; Fig. 1) with a flat surface mountable on a stand. Furthermore, the admitted prior art teaches that Velcro/hook and loop fasteners is/are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stand of Pesola by adding a scoreboard, such as is taught by Volack, via mating Velcro pieces on the board with the flat surface and the upright member with the vertical face, so that the stand can be used in a gaming environment, making it a scoring station. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pesola (8,201,794) in view of Li (CN205625154). Pesola teaches a multicomponent modular kit comprising:  an upright member (26) with a rectangular cross section and a vertical face and a base (24) detachably connected to the upright member to stably hold the upright member in a vertical orientation when the upright member and the base is placed on a hard essentially horizontal surface. There is a shelf structure (22) affixed to the upright member.  The shelf structure comprises two vertically spaced apart parallel horizontal shelf members (27,28) adapted to be repeatedly removably affixed to an upright member and capable of holding cylindrical beverage containers.  Each member is essentially a flat sheet with the upper member  having cylindrical apertures (41) that extend therethrough.   Pesola fails to teach leveling means on the base. Li teaches adding fixing plates (104) around a frame that accommodates leveling means (105,106). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stand of Pesola by adding fixing plates with leveling means, such as is taught by Li, on the base, to help stabilize the stand when placed on an uneven surface.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pesola (8,201,794) in view of Volack et al (2010/0050926) as stated above, and further in view of  Townsend (2007/0267551). As stated above, Pesola in view of Volack teaches an upright member (26) with a shelf structure removably affixed to the upright member.  Pesola in view of Volack fails to teach a storage structure removably mounted on the upright member. Townsend teaches a storage structure (42) adapted to be repeatedly removably affixed to an upright member (26) and capable of holding cylindrical beverage containers (58,60).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stand of Pesola in view of Volack adding a storage structure, such as is taught by Townsend, on the upright member, to provide additional storage with the kit. 
 For claim 7, Pesola in view of Volack and Townsend further teaches that the upper and lower sections have a flat vertical vase adapted to facilitate affixing the structure thereto.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pesola (8,201,794) in view of Volack et al (2010/0050926) as stated above, and further in view of Li (CN205625154).  As stated above, Pesola in view of Volack teaches an upright member (26) with a shelf structure and base removably affixed to the upright member.   Pesola in view of Volack fails to teach leveling means on the base. Li teaches adding fixing plates (104) around a frame that accommodates leveling means (105,106). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stand of Pesola in view of Volack by adding fixing plates with leveling means, such as is taught by Li, on the base, to help stabilize the stand when placed on an uneven surface.

Allowable Subject Matter
Claims 6, 11 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 21-23 are allowed.

Response to Arguments
Applicant's arguments filed April 12, 2022 have been fully considered but they are not persuasive. 
Addressing the arguments concerning Currie et al (4,634,090) in view of Townsend (2007/0267551) and  Volack et al (2010/0050926): it should first be noted that in the interview of April 7, 2022, it was agreed that claiming an upright member that is rectangular and has a flat side for the attachment of the fastener pads would overcome the art rejection using this combination of references.  In amended claim 1, the upright member does not have to be rectangular and the flat surface is not located on a specific member.  The examiner contends that Currie teaches an upright member with a vertical face and that the scoreboard of Volack has a flat surface onto which the affix the fastener pads. Therefore, the rejection of claims 1, 3, 4, 7, and 13-15 stands. As for the Official notice to the pads, no objections to the notice were expressed. Therefore, it is assumed that none exist and no further arguments on this notice will be entertained in the future.
Because of the amendments to the claims, the base reference of Pesola (8,201,794) is now being applied to several of the claims. See art rejections above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
June 17, 2022
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637